 

Exhibit 10.7

[Executive Form]

CELL THERAPEUTICS, INC.

2007 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Award Agreement”) is dated as of
July 12, 2010 (the “Award Date”) by and between Cell Therapeutics, Inc., a
Washington corporation (the “Company”), and [                    ] (the
“Participant”).

W I T N E S S E T H

WHEREAS, the Company has previously granted to the Participant a stock bonus
opportunity (the “Bonus Opportunity”) under the Cell Therapeutics, Inc. 2007
Equity Incentive Plan (the “Plan”), such grant evidenced by an award agreement
between the Company and the Participant dated December 15, 2009 (the “Bonus
Opportunity Award Agreement”);

WHEREAS, the Company and the Participant desire to modify the terms of the Bonus
Opportunity Award Agreement as set forth below and enter into a new agreement to
evidence the grant by the Company to the Participant of a restricted stock award
(the “Award”) upon the terms and conditions set forth herein and in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.

2. Grant. Subject to the terms of this Award Agreement, the Company hereby
grants to the Participant an Award with respect to an aggregate of [    ]
restricted shares of common stock of the Company (the “Restricted Shares”).

3. Vesting; Change in Control; Forfeiture.

(a) Performance-Based Vesting of Award. Upon the occurrence of a Performance
Vesting Date with respect to a Performance Goal identified in the table below,
the Award shall vest with respect to the corresponding number of Shares set
forth in the table below. (For purposes of this Award Agreement, the terms
“Performance Vesting Date” and “Performance Goal,” as well as each of the
individual Performance Goals identified in the column headings of the table
below, shall have the meanings ascribed to such terms in the Bonus Opportunity
Award Agreement as modified, in the case of the “4th Quarter Break Even” goal,
by the Company in June 2010.)

 

Performance
Goal:

  

Opaxio

MAA
Approval

  

Opaxio

NDA

Approval

  

$50M

Sales

Goal

  

$100M

Sales

Goal

  

Pix NDA
Approval

  

4th

Quarter

Break

Even

  

EPS

Goal

  

Share
Appreciation
Goal

Number of Shares:    [        ]    [        ]    [        ]    [        ]   
[        ]    [        ]    [        ]    N/A

 

1



--------------------------------------------------------------------------------

 

(b) Reduction in Vested Shares Under Bonus Opportunity; Possible Forfeiture of
Shares. Notwithstanding any other provision herein or in the Bonus Opportunity
Award Agreement, the Participant hereby acknowledges and agrees that upon the
achievement of any particular Performance Goal, the number of Shares otherwise
deliverable to the Participant under the terms of the Bonus Opportunity Award
Agreement (subject to the terms and conditions thereof) will equal (i) the
number of Shares determined by multiplying the Award Percentage for that
Performance Goal under the Bonus Opportunity Award Agreement by the total number
of the Company’s outstanding Shares, determined on a non-fully diluted basis, as
of the applicable Performance Vesting Date, less (ii) the number of any Shares
that vest under the Award pursuant to Section 3(a) in connection with the
achievement of that particular Performance Goal. In the event that the number of
Shares determined under the preceding clause (i) is less than the number of
Shares determined under the preceding clause (ii), a number of Restricted Shares
hereunder equal to such difference (and any related Restricted Property as
defined in Section 9 hereof) shall be forfeited to the Company as provided in
Section 3(e) upon the applicable Performance Vesting Date.

(c) Change in Control. Notwithstanding Section 3(a), in the event a Change in
Control (as defined in the Bonus Opportunity Award Agreement) occurs, and if the
Participant is still employed by the Company or one of its Subsidiaries on the
Change in Control date, the Award will vest on that date with respect to any
Performance Goal as to which the related Performance Vesting Date did not occur
prior to the date of the Change in Control (and such Performance Vesting Date
shall be deemed to be the date of the Change in Control). The Participant
acknowledges and agrees that in such event, the number of Shares deliverable
under the Bonus Opportunity Award Agreement as to each such Performance Goal
shall be subject to reduction as provided in Section 3(b), and that any
Restricted Shares that vest hereunder as to each such Performance Goal shall be
subject to forfeiture as provided in Section 3(b), with respect to the
Performance Vesting Dates that are so deemed to occur on the date of the Change
in Control.

(d) Termination Date. Notwithstanding any other provision herein, upon the first
to occur of (i) the date on which the Participant ceases to be employed by the
Company or a Subsidiary (regardless of the reason for such termination of
employment, whether with or without cause, voluntarily or involuntarily, or due
to death or disability) or (ii) December 31, 2011 (the first to occur of such
dates, the “Termination Date”), the Participant’s Restricted Shares (and related
Restricted Property as defined in Section 9 hereof), to the extent such shares
have not become vested pursuant to Section 3(a) or 3(c) hereof as of the
Termination Date, shall be forfeited to the Company as provided in Section 3(e)
upon the Termination Date.

(e) Forfeiture Procedures. Upon the occurrence of any forfeiture of Restricted
Shares pursuant to any provision of this Section 3, such unvested, forfeited
shares and related Restricted Property shall be automatically transferred to the
Company as of the applicable forfeiture date without any other action by the
Participant (or the Participant’s beneficiary or personal representative in the
event of the Participant’s death or disability, as applicable). No consideration
shall be paid by the Company with respect to such transfer. The Company may
exercise its powers under Section 7(d) hereof and take any other action
necessary or advisable to evidence such transfer. The Participant (or the
Participant’s beneficiary or personal representative in the event of the
Participant’s death or disability, as applicable) shall deliver any

 

2



--------------------------------------------------------------------------------

additional documents of transfer that the Company may request to confirm the
transfer of such unvested, forfeited shares and related Restricted Property to
the Company.

4. Continuance of Employment. The vesting schedule requires continued employment
through each applicable vesting date as a condition to the vesting of the
applicable installment of the Award and the rights and benefits under this Award
Agreement. Employment for only a portion of the vesting period, even if a
substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment as provided in Section 3 above.

Nothing contained in this Award Agreement or the Plan constitutes an employment
or service commitment by the Company, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Company or any
of its Subsidiaries, interferes in any way with the right of the Company or any
of its Subsidiaries at any time to terminate such employment or services, or
affects the right of the Company or any of its Subsidiaries to increase or
decrease the Participant’s other compensation or benefits. Nothing in this
paragraph, however, is intended to adversely affect any independent contractual
right of the Participant without his or her consent thereto.

5. Dividend and Voting Rights. After the Award Date, the Participant shall be
entitled to cash dividends and voting rights with respect to the Restricted
Shares subject to the Award even though such shares are not vested; provided,
however, that such rights shall terminate immediately as to any Restricted
Shares that are forfeited pursuant to Section 3 above; and provided, further,
that the Participant agrees that promptly following any such forfeiture of
Restricted Shares, the Participant will make a cash payment to the Company equal
to the amount of any cash dividends received by the Participant in respect of
any such unvested, forfeited shares. To the extent the shares are forfeited
after the record date and before the payment date for a particular dividend, the
Participant shall, promptly after the dividend is paid, make a cash payment to
the Company equal to the amount of any such cash dividend received by the
Participant in respect of such forfeited shares.

6. Restrictions on Transfer. Prior to the time that they have become vested
pursuant to Section 3 hereof, neither the Restricted Shares, nor any interest
therein, amount payable in respect thereof, or Restricted Property (as defined
in Section 9 hereof) may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily. The
transfer restrictions in the preceding sentence shall not apply to (a) transfers
to the Company, or (b) transfers by will or the laws of descent and
distribution.

7. Stock Certificates.

(a) Book Entry Form. The Company shall issue the Restricted Shares subject to
the Award either: (a) in certificate form as provided in Section 7(b) below; or
(b) in book entry form, registered in the name of the Participant with notations
regarding the applicable restrictions on transfer imposed under this Award
Agreement.

 

3



--------------------------------------------------------------------------------

 

(b) Certificates to be Held by Company; Legend. Any certificates representing
the Restricted Shares that may be delivered to the Participant by the Company
prior to vesting shall be redelivered to the Company to be held by the Company
until the restrictions on such shares shall have lapsed and the shares shall
thereby have become vested or the shares represented thereby have been forfeited
hereunder. Such certificates shall bear the following legend and any other
legends the Company may determine to be necessary or advisable to comply with
all applicable laws, rules, and regulations:

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and Cell Therapeutics,
Inc.. A copy of such Agreement is on file in the office of the Secretary of Cell
Therapeutics, Inc.”

(c) Delivery of Certificates Upon Vesting. Promptly after the vesting of any
shares of Restricted Stock pursuant to Section 3 hereof and the satisfaction of
any and all related tax withholding obligations pursuant to Section 10, the
Company shall, as applicable, either remove the notations on any Restricted
Shares issued in book entry form which have vested or deliver to the Participant
a certificate or certificates evidencing the number of Restricted Shares which
have vested (or, in either case, such lesser number of shares as may result
after giving effect to Section 10). The Participant (or the beneficiary or
personal representative of the Participant in the event of the Participant’s
death or disability, as the case may be) shall deliver to the Company any
representations or other documents or assurances as the Company or its counsel
may determine to be necessary or advisable in order to ensure compliance with
all applicable laws, rules, and regulations with respect to the grant of the
Award and the delivery of Shares in respect thereof. The Shares so delivered
shall no longer be Restricted Shares hereunder.

(d) Stock Power; Power of Attorney. Concurrently with the execution and delivery
of this Award Agreement, the Participant shall deliver to the Company an
executed stock power in the form attached hereto as Exhibit A, in blank, with
respect to the Restricted Shares. The Company shall not deliver any share
certificates in accordance with this Award Agreement unless and until the
Company shall have received such stock power executed by the Participant. The
Participant, by acceptance of the Award, shall be deemed to appoint, and does so
appoint by execution of this Award Agreement, the Company and each of its
authorized representatives as the Participant’s attorney(s)-in-fact to effect
any transfer of unvested forfeited shares (or shares otherwise reacquired by the
Company hereunder) to the Company as may be required pursuant to the Plan or
this Award Agreement and to execute such documents as the Company or such
representatives deem necessary or advisable in connection with any such
transfer.

8. Section 280G. In the event that any compensation and other benefits provided
for in this Award Agreement or amounts otherwise payable to the Participant by
the Company constitute “parachute payments” within the meaning of Section 280G
of the Code and will be subject to the excise tax imposed by Section 4999 of the
Code, the provisions of the paragraph titled “Gross-Up Payment” under the Bonus
Opportunity Award Agreement shall apply, and the

 

4



--------------------------------------------------------------------------------

Participant shall be entitled to the payments by the Company provided under such
paragraph in respect of such parachute payments.

9. Adjustments upon Specified Events. Upon the occurrence of certain events
relating to the Company’s stock contemplated by Section 4.3 of the Plan, the
Committee shall make adjustments in accordance with such section in the number
and kind of securities that may become vested under the Award. If any adjustment
is made under Section 4.3 of the Plan and the Restricted Shares are not fully
vested upon such event or prior thereto, the restrictions applicable to such
Restricted Shares shall continue in effect with respect to any consideration,
property or other securities (the “Restricted Property” and, for the purposes of
this Award Agreement, “Restricted Shares” shall include “Restricted Property”,
unless the context otherwise requires) received in respect of such Restricted
Shares. Such Restricted Property shall vest at such times and in such proportion
as the Restricted Shares to which the Restricted Property is attributable vest,
or would have vested pursuant to the terms hereof if such Restricted Shares had
remained outstanding. To the extent that the Restricted Property includes any
cash (other than regular cash dividends), such cash shall be invested, pursuant
to policies established by the Committee, in interest bearing, FDIC-insured
(subject to applicable insurance limits) deposits of a depository institution
selected by the Committee, the earnings on which shall be added to and become a
part of the Restricted Property.

10. Tax Withholding. Upon any vesting of the Restricted Shares, the Company
shall automatically withhold and reacquire the appropriate number of whole
Restricted Shares, valued at their then Fair Market Value (as such term is
defined in the Plan), to satisfy any withholding obligations of the Company or
its Subsidiaries with respect to such vesting at the minimum applicable
withholding rates. In the event that the Company cannot legally satisfy such
withholding obligations by withholding and reacquiring Restricted Shares, or in
the event that the Participant makes or has made an election pursuant to
Section 83(b) of the Code or the occurrence of any other withholding event with
respect to the Award, the Company (or a Subsidiary) shall be entitled to require
a cash payment by or on behalf of the Participant and/or to deduct from other
compensation payable to the Participant any sums required by federal, state or
local tax law to be withheld with respect to such vesting of any Restricted
Shares or such Section 83(b) election.

11. Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Company at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Company’s payroll records. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is no longer employed by the
Company or a Subsidiary, shall be deemed to have been duly given five business
days after the date mailed in accordance with the foregoing provisions of this
Section 11.

12. Plan. The Award and all rights of the Participant under this Award Agreement
are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Award

 

5



--------------------------------------------------------------------------------

Agreement. The Participant acknowledges having read and understanding the Plan,
the Prospectus for the Plan, and this Award Agreement. Unless otherwise
expressly provided in other sections of this Award Agreement, provisions of the
Plan that confer discretionary authority on the Board or the Committee do not
(and shall not be deemed to) create any rights in the Participant unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Committee so conferred by appropriate action of the Board or
the Committee under the Plan after the date hereof.

13. Entire Agreement. This Award Agreement and the Plan, together with the
applicable provisions of the Bonus Opportunity Award Agreement referred to
herein, constitute the entire agreement and supersede all prior understandings
and agreements, written or oral, of the parties hereto with respect to the
subject matter hereof. The Plan may be amended pursuant to Section 10.1 of the
Plan. This Award Agreement may be amended by the Committee from time to time.
Any such amendment must be in writing and signed by the Company. Any such
amendment that materially and adversely affects the Participant’s rights under
this Award Agreement requires the consent of the Participant in order to be
effective with respect to the Award. The Company may, however, unilaterally
waive any provision hereof in writing to the extent such waiver does not
adversely affect the interests of the Participant hereunder, but no such waiver
shall operate as or be construed to be a subsequent waiver of the same provision
or a waiver of any other provision hereof.

14. Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

15. Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

16. Governing Law. This Award Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Washington without regard
to conflict of law principles thereunder.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
on its behalf by a duly authorized officer and the Participant has hereunto set
his or her hand as of             , 2010.

 

CELL THERAPEUTICS, INC., a Washington corporation By:  

 

Print Name:  

 

Its:  

 

PARTICIPANT

 

 

Signature  

 

Print Name  

 

7



--------------------------------------------------------------------------------

 

CONSENT OF SPOUSE

In consideration of the execution of the foregoing Restricted Stock Award
Agreement by Cell Therapeutics, Inc., I,                             , the
spouse of the Participant therein named, do hereby join with my spouse in
executing the foregoing Restricted Stock Award Agreement and do hereby agree to
be bound by all of the terms and provisions thereof and of the Plan.

Dated:             , 2010

 

 

Signature of Spouse

 

Print Name

 

8



--------------------------------------------------------------------------------

 

EXHIBIT A

STOCK POWER

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Award Agreement
between Cell Therapeutics, Inc., a Washington corporation (the “Company”), and
the individual named below (the “Individual”) dated as of             , 2010,
the Individual, hereby sells, assigns and transfers to the Company, an aggregate
     shares of Common Stock of the Company, standing in the Individual’s name on
the books of the Company and represented by stock certificate number(s)
                     to which this instrument is attached, and hereby
irrevocably constitutes and appoints                      as his or her attorney
in fact and agent to transfer such shares on the books of the Company, with full
power of substitution in the premises.

Dated             ,         

 

 

Signature

 

Print Name

(Instruction: Please do not fill in any blanks other than the signature line.
The purpose of the assignment is to enable the Company to exercise its
sale/purchase option set forth in the Restricted Stock Award Agreement without
requiring additional signatures on the part of the Individual.)

 

9